       Case 2:19-cv-05089-SPL Document 63 Filed 05/21/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-19-05089-SPL (JFM)
      Jonathan Tate,
 9                                               )
                                                 )
                        Plaintiff,               )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Unknown Hernandez, et al.,                 )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          On September 4, 2019, Plaintiff filed a pro se complaint pursuant to 42 U.S.C. §
16   1983 (Doc. 1). On Aril 21, 2021, Plaintiff filed a Motion for Extension of Time for Service
17   (Doc. 61). On April 29, 2021, the Honorable James F. Metcalf, United States Magistrate
18   Judge, issued a Report and Recommendation (“R&R”) (Doc. 62), recommending that the
19   Court deny Plaintiff’s Motion and dismiss Defendant Hernandez and this case without
20   prejudice pursuant to Federal Rule of Civil Procedure 4(m). Judge Metcalf advised Plaintiff
21   that he had fourteen (14) days to file objections to the R&R and that failure to file timely
22   objections could be considered a waiver of the right to obtain review of the R&R. See also
23   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d 1114,
24   1121 (9th Cir. 2003).
25          No timely objection has been filed, which relieves the Court of its obligation to
26   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
27   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
28   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
       Case 2:19-cv-05089-SPL Document 63 Filed 05/21/21 Page 2 of 2




 1   determine de novo any part of the magistrate judge’s disposition that has been properly
 2   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
 3   The Court will thus adopt the R&R in full. See 28 U.S.C. § 636(b)(1) (stating that the
 4   district court “may accept, reject, or modify, in whole or in part, the findings or
 5   recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge
 6   may accept, reject, or modify the recommended disposition; receive further evidence; or
 7   return the matter to the magistrate judge with instructions.”). Accordingly,
 8          IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
 9   62) is accepted and adopted by the Court.
10          IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time for
11   Service (Doc. 61) is denied.
12          IT IS FURTHER ORDERED that Defendant Hernandez and this case are
13   dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m).
14          Dated this 21st day of May, 2021.
15
16                                                    Honorable Steven P. Logan
                                                      United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
